Opinión disidente del
Juez Asociado Señor Rebollo López a la cual se unen los Jueces Asociados Señores Dávila e Irizarry Yunqué.

y.

Es correcto que los acontecimientos y cambios políticos ocurridos en Puerto Rico durante los últimos catorce años han causado una indeseada politización en nuestro diario vivir.
Todavía peor que lo anterior —si ello es posible— es el hecho de que dichos acontecimientos han causado en nues-tro pueblo una “histeria” tal, que hemos llegado a conven-cernos de que todo está politizado: una persona actúa de una forma u otra o expresa determinada opinión y nadie piensa, ni tan siquiera por un momento, que esa persona actúa y piensa de esa forma porque honesta y sinceramente cree en ello; todos inmediatamente concluyen que la actuación o el pensamiento de esa persona está políticamente motivado. En otras palabras, hemos llegado al punto de “ver” el “fan-tasma de la política” en todo cuanto hacen y dicen nuestros conciudadanos.
Ante esta deplorable situación los tribunales de justicia tienen, hoy más que nunca, el deber ineludible de mantener su ecuanimidad y serenidad para así poder tratar de po-nerle coto a esta “histeria” que está afectando todo lo que nos rodea. Con ello en mente, examinemos la opinión emi-tida por la mayoría de este Tribunal en el presente caso.
*802Este Tribunal, aplicando retroactivamente dos de sus decisiones, determina que el señor Secretario del Departa-mento de la Vivienda de Puerto Rico incurrió —en el proceso de cesantear un grupo de empleados de dicho Departamento por falta de fondos— en dos supuestas viola-ciones a la Ley de Personal y, utilizando entonces como “base” dicha determinación, concluye que hubo discrimen político en las referidas cesantías.
Al así hacerlo, la opinión de la mayoría —basada en una escueta y no probada alegación de discrimen político de unos empleados— hace virtualmente imposible el que en Puerto Rico un jefe de agencia, en el desempeño responsa-ble de su cargo, pueda reducir su personal no importa las razones válidas que tenga para ello y la prueba que aporte para sustanciar las mismas.
Antes de entrar propiamente en materia, debe quedar claro que jamás permitiremos, en el descargo de nuestras responsabilidades, que un empleado público eficiente y responsable pierda su trabajo debido única y exclusiva-mente a su preferencia y/o ideología política. Para esa clase de acción despreciable no debe haber cabida en nuestro Puerto Rico; la misma merece el más completo, total y con-tinuo repudio.
El Gobierno del Estado Libre Asociado de Puerto Rico, sin embargo, no puede garantizarle a todo el mundo, todo el tiempo, un trabajo. No podemos sustraernos al hecho de que, a pesar de que nuestros mejores deseos son que toda persona tenga un empleo, las realidades económicas de nuestro país en ocasiones imponen a los jefes y administradores de las distintas agencias del gobierno de Puerto Rico, en el des-cargo responsable de sus deberes, la triste y desagradable obligación de tener que cesantear empleados.
Cuando esas cesantías ocurren, como bien se dijo en Báez Cancel v. Alcalde Mun. de Guaynabo, 100 D.P.R. 982 (1972), *803y los afectados por ellas cuestionan las razones detrás de las mismas, los tribunales de justicia tenemos el deber y la obligación de escudriñar la prueba en busca de posibles dis-crímenes, sean estos cuales fueren.
Ello no significa, sin embargo, que la “flaca y descar-nada” alegación de que “me despidieron debido a discrimen político” sea suficiente, por sí sola, para derrotar la acción responsable y honesta —respaldada con prueba al efecto— de un jefe de agencia que, por falta de trabajo o de fondos, se ve obligado a cesantear a empleados que de otra forma no hubiera despedido. Dicho sea de paso, tampoco podemos permitir que ese “grito de discrimen político” se convierta en defensa absoluta del empleado que es cesanteado debido a incompetencia o hábitos indeseables en su trabajo.
I — I I — I hH
Los hechos que dan lugar al presente recurso se originan alrededor del mes de mayo de 1978. Debido a una alegada crisis fiscal por la cual estaba atravesando la Corporación de Renovación Urbana y Vivienda (C.R.U.V.), el ingeniero Jorge A. Pierluisi, Secretario del Departamento de la Vi-vienda de Puerto Rico, entendió que se hacía imperativa una reducción de personal en la C.R.U.V., y determinó lle-varla a cabo utilizando el criterio de antigüedad. A esos efectos solicitó la aprobación correspondiente de la Oficina Central de Administración de Personal, petición que fue aprobada por el referido organismo administrativo.
Para mayo de 1978 la Ley de Personal del Servicio Público —Ley Núm. 5 del 14 de octubre de 1975— por medio de su See. 4.6 (3 L.P.R.A. sec. 1336) permitía separar del servicio público a cualquier empleado, sin que ello se entendiera como destitución, debido a la eliminación de puestos por falta de trabajo o de fondos y permitía, además, la utilización, entre otros, del factor de antigüedad como base para la separación del servicio. Por su parte, el Reglamento de Personal, en su Sec. 9.3(l)(a), requiere que *804el método que sea adoptado —sea éste el de eficiencia o de antigüedad— se ponga “en conocimiento de los empleados”. En su Sec. 9.3(l)(e), requiere que se le dé al empleado a ser cesanteado notificación “con no menos de treinta (30) días de antelación a la fecha en que habrá de quedar cesante” y que se le informe a éste de su “derecho de apelación ante la Junta”; y dispone en su Sec. 9.3(l)(f) que “[njinguna cesantía de empleados será efectiva a menos que se cumpla con el requisito de notificación en la forma aquí establecida”. Por último, tenemos que la Sec. 5.18 de la referida Ley de Personal del Servicio Público, 3 L.P.R.A. sec. 1358, disponía para mayo de 1978,(1) en lo pertinente, que “[l]os empleados regulares que renuncien a sus puestos o sean cesanteados por eliminación de puestos, tendrán derecho a que sus nom-bres se incluyan en el registro de elegibles correspondiente a la clase de puesto que ocupaban”. (Énfasis suplido.)
Al recibir la mencionada aprobación de la Oficina Central de Administración de Personal, el ingeniero Pierluisi procedió a enviarle a los empleados afectados una carta con fecha del 2 de mayo de 1978, la cual, en lo pertinente, dice así:
Como es de conocimiento general, el Departamento de la Vivienda ha tenido que enfrentarse a la problemática de una reorganización estructural y funcional para poder rendir un más ágil y eficiente servicio a la familia puertorriqueña. Las razones que motivan esta reorganización son las siguientes:
(1) Ajustarnos a lo estipulado en la Ley 97, que creó el Departamento de la Vivienda, aunando metas y propó-sitos para atacar el problema de vivienda en este país.
(2) Integrar los servicios Legales de Personal, Gerencia, Finanzas, Planificación, Presupuesto y Recursos Ex-ternos, para que las Agencias dentro del Departamento *805de la Vivienda: (CRUV, APS, Banco) puedan dedicarse por entero a hacer obra por la ciudadanía.
(3) Salvar a CRUV de una crisis fiscal tan precaria que podría llevar a la quiebra a la Agencia, y por ende afec-tar adversamente el Programa de Vivienda de Puerto Rico.
Desafortunadamente, su puesto quedó fuera de presupuesto en la reorganización, y todos los funcionarios de carrera, que en igualdad de condiciones tenían su misma clasificación y sueldo los pusimos a competir en su programa de trabajo, a tono con un estudio de antigüedad cuidadosamente realizado, según lo estipulado en la Sección 9.3 de la Ley de Personal Núm. 5. En dicha competencia, usted resultó ser el más joven en cuanto a años de servicio en el Servicio Público, además de ser infructuosos nuestros esfuerzos por relocalizarlo dentro de nuestros dos programas no afectados por la reorganización. Administración de Programas Sociales (Areas Operacionales) y Administración de Viviendas. Intentamos también sin éxito inmediato de relocalizarlo en otra Agencia Gubernamental.
Ante esta situación, efectivo 3 de mayo de 1978 usted comenzará a disfrutar de sus vacaciones regulares las que finalizarán [e]l 2 de junio de 1978, fecha en que cesará en sus funciones en el Departamento de la Vivienda. El balance res-tante de vacaciones regulares le será pagado en efectivo.
Usted tiene derecho a apelar ante la Junta de Apelaciones de la Oficina Central de Personal, dentro de los próximos 30 días a partir del recibo de esta comunicación. (Énfasis nues-tro.)
Como vemos, en dicha carta se informa a los empleados de la crisis fiscal de la agencia y: 1- se le dan 30 días de notificación; 2- se le informa que se va a utilizar en las cesantías el método de antigüedad; y 3- se le apercibe e informa de su derecho de apelación. En otras palabras, el ingeniero Pierluisi cumplió con los tres requisitos que le imponían las secciones antes citadas de la Ley de Personal y su Reglamento a la fecha de la carta: 2 de mayo de 1978.
*806> HH
Cuestionadas dichas cesantías por los empleados afecta-dos, el asunto llegó finalmente a los tribunales mediante la radicación, por parte de éstos, de una demanda de injunction —en donde, entre otras alegaciones, se hizo la de des-pido debido a discrimen político— y finalmente se cele-braron las correspondientes vistas durante los días 10, 11 y 12 del mes de junio de 1980 ante el Hon. José A. Torres Caraballo, Juez del Tribunal Superior de Puerto Rico, Sala de San Juan, durante el transcurso de las cuales ambas partes presentaron tanto prueba testifical como documen-tal.
Con fecha del 21 de septiembre de 1981 el referido tribunal dictó una extensa y bien razonada sentencia, me-diante la cual —con excepción de uno de los empleados demandantes— declaró sin lugar la demanda radicada por éstos. La sentencia dictada constituye la mejor prueba de que el tribunal de instancia hizo un esfuerzo extraordinario por escudriñar la prueba presentada por las partes, con el propósito de hacer justicia. Inclusive, como dijimos ante-riormente, el tribunal ordenó la reposición de uno de los empleados cesanteados, no por razón de que el despido hubiera obedecido a motivos políticos, sino porque el despido, en opinión de dicho tribunal, fue “innecesario y arbitrario”.
Determinó el Hon. José A. Torres Caraballo, en síntesis y en lo pertinente: 1- que en la gran mayoría de los casos, a pesar de que los empleados eran o “populares” o “indepen-dentistas”, la preferencia e ideología política de los mismos no era conocida en su trabajo, por cuanto —en palabras de los propios empleados— dicha preferencia o ideología “la expresaba únicamente a través del voto” el día de las elec-ciones, “la guarda en su corazón”, “nunca la manifiesta en su trabajo”, o “la manifestaba sólo a quien le preguntafra]; 2- que dichos empleados no fueron sustituidos; (2) y 3- que *807los empleados demandantes en ningún momento refutaron la prueba presentada por la agencia sobre la crisis fiscal por la cual atravesaba y que la obligó a cesantear a los emplea-dos.
Demostrando un extraordinario buen juicio, expresó el tribunal de instancia —a la página 16 de su sentencia— que:
Según se determina en Báez Cancel v. [Alcalde Mun. de Guaynabo] (100 D.P.R. 982) en relación al despido de unos empleados municipales irregulares, en ausencia de un motivo racional que justifique el despido de empleados de clara iden-tificación político-partidista y su sustitución por otros de dife-rente afiliación política que resulta ser la misma de quien los despide, surge una presunción de discrimen por motivo de ideas políticas que este funcionario viene obligado a refutar. Se señala que tal situación impone a los Tribunales la obli-gación de escudriñar la prueba para asegurarse de que ver-daderamente no hay discrimen en la actuación de la auto-ridad nominadora.
Entendemos que cuando existe tal motivo racional o razón válida para sostener la acción de la autoridad nominadora, bajo la misma lógica, deben estudiarse con cuidado las alega-ciones de discrimen político. En el caso ante nuestra conside-ración la existencia de una crisis fiscal en el Departamento de la Vivienda señalados [sic\ por la parte demandada como fundamento para la reorganización llevada a cabo en éste, no fue rebatida. (Énfasis suplido.)
V
No empece a que no puede aplicarse a los hechos del pre-sente caso —por las razones correctamente expresadas a esos efectos por el tribunal de instancia— la presunción de discrimen político que establece el caso de Báez Cancel, supra, la opinión de la mayoría de este Tribunal, errónea-*808mente a nuestro juicio, llega a la conclusión de que efecti-vamente hubo discrimen político en los despidos aquí en controversia, a base de que determina —citando dos decisio-nes de este Tribunal emitidas con posterioridad al 2 de mayo de 1978 — (3) que la agencia violó el debido proceso de ley respecto a los empleados porque: 1- no les notificó del plan de cesantías, y 2- no los incluyó en el registro de elegi-bles.
A- En cuanto a la primera supuesta violación, es impor-tante que recordemos que la anteriormente citada See. 9.3(l)(a) del Reglamento de la Ley de Personal habla de la notificación del método, no del plan; y lo uno no es sinónimo de lo otro. Hay una gran diferencia en cuanto a venir obli-gado a notificar el “método de cesantías a utilizarse” y venir obligado a notificar el “plan de cesantías a utilizarse”; el primero se refiere al “criterio”, el segundo incluye el “detalle”.
Es correcto que en García v. Adm. del Derecho al Trabajo, 108 D.P.R. 53 (1978), —caso en que la agencia envuelta no informó a los empleados cesanteados de su derecho a ape-lar ante la Junta de Personal— este Tribunal resolvió que el procedimiento era de “estricto cumplimiento”.
Igualmente es correcto que este Tribunal en Pizarro v. Municipio de Carolina, 112 D.P.R. 822 (1982), en un acto de interpretación judicial, resolvió que aun cuando la Ley habla de “método” debe entenderse “plan”; por lo que la agencia administrativa viene obligada a notificar a los empleados despedidos el plan de cesantías.
Sin embargo, eso no lo sabía el ingeniero Pierluisi para el 2 de mayo de 1978. Éste tenía la obligación de obedecer la Ley tal y como la misma leía entonces; el ingeniero Pier-luisi, sin embargo, no tenía la obligación de ser adivino. No *809cuestionamos la sabiduría de lo resuelto en dichos casos; sólo objetamos la aplicación retroactiva de ellos.
B- En cuanto a la segunda supuesta violación del debido proceso de ley —al no incluir motu proprio la agencia a los empleados cesanteados en el registro de elegibles— debe-mos recordar que la antes citada Sec. 5.18 de la Ley de Personal lo que disponía para el 2 de mayo de 1978 era que los empleados que hubieren sido cesanteados por eliminación de puestos “tendrán derecho” a que sus nombres se incluyan en el registro de elegibles. La opinión de la mayoría resuelve, en el día de hoy, que los empleados no tienen que solicitarlo, sino que la agencia viene obligada a hacerlo motu proprio.
Aparte de que se aplica a esta situación el argumento antes esgrimido sobre la no retroactividad de la interpre-tación judicial que de un estatuto pueda hacer este Tribunal, tenemos que, como dijimos en el escolio (1), la referida Sec. 5.18 fue enmendada por nuestra Legislatura en el 1979. Se le adicionó a dicha Sec. 5.18 los incisos 6 y 7. El inciso 6 dispone que:
(6) La solicitud a reingreso deberá radicarse en cualquier tiempo durante el período de cinco años siguientes a la fecha de separación; Disponiéndose que la anterior no le será de aplicación a la situación prevista en el inciso dos (2) de esta sección, en cuyo caso se ejercerá el derecho en cualquier momento. (Énfasis nuestro.)
Ello es prueba irrefutable de que la intención legislativa fue lo contrario a lo que expresa la opinión de la mayoría: el empleado, una vez cesanteado, tiene que solicitar su rein-greso; la agencia no viene en la obligación de, motu proprio, incluirlo en las listas de elegibles.
En resumen, la opinión del Tribunal en efecto determina que un jefe de agencia violó el debido proceso de ley respecto a unos empleados que cesanteó el 2 de mayo de 1978, a base de unas interpretaciones de un estatuto que hace este Tribunal el 17 de mayo de 1982 —cuando decidió *810el caso de Pizarro, supra— y en el día de hoy, cuando resuelve el presente caso. Ello no creemos que sea ni justo ni razonable.
HH
Todavía más inaceptable, sin embargo, es el hecho de que, utilizando como base la determinación de que la agen-cia “incurrió en dos supuestas violaciones” del debido proceso de ley —cuya determinación, cuando menos, es de dudosa validez— y aduciendo que ello “guarda íntima relación con la tesis de que las [cesantías] obedecieron a motivos discriminatorios”, y que “la pauta tiende a sostener la existencia de tal discrimen sofisticadamente encubierto”, se concluye que efectivamente hubo discrimen político en las cesantías decretadas.
VII
Resumiendo. Se trata de un caso en que una agencia del Gobierno de Puerto Rico, debido a una crisis económica por la cual está atravesando, resuelve decretar unas cesantías. Realiza un esfuerzo genuino para cumplir con la Ley tal y como ésta se conocía al momento de las cesantías. No susti-tuye los empleados cesanteados, cuya ideología política des-conoce. Al ser cuestionada su acción, presenta prueba —que no es refutada— de la crisis económica. Con la mera ale-gación de discrimen político por parte de los empleados, este Tribunal —descartando la decisión de un juez de instancia que hizo un esfuerzo honesto por escudriñar una prueba y hacer justicia, y aplicando retroactivamente dos de sus decisiones— determina que la agencia en controversia ha empleado una “rutina más sofisticada” para violar la Ley de Personal y en virtud de ello deja sin efecto la actuación responsable de una agencia administrativa.
¿Se necesita decir algo más al respecto?

 Dicha sección de la ley fue enmendada en 1979 para añadirle dos incisos, uno de los cuales, el número 6, dispone que “la solicitud [de] reingreso deberá radicarse en cualquier tiempo durante el período de cinco años siguientes a la fecha de separación ...”.


En algún que otro caso, el empleado fue “sustituido” por empleados paga-*807dos con fondos federales bajo el Plan CETA (Comprehensive Employment and Training Act), lo que no constituyó erogación alguna de los fondos de la agencia propiamente, por cuanto dichos empleados, como se sabe, son pagados con fondos federales.


 García v. Adm. del Derecho al Trabajo, 108 D.P.R. 53, fue resuelto el 27 de noviembre de 1978 y Pizarro v. Municipio de Carolina, 112 D.P.R. 822, fue resuelto el 17 de mayo de 1982.